FILED
                            NOT FOR PUBLICATION                             JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50149

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03836-WQH

  v.
                                                 MEMORANDUM *
MANUEL ELISEO MARTINEZ-
ESCOBEDO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Manuel Eliseo Martinez-Escobedo appeals from the 75-month sentence

imposed following his conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
§ 1291, and we affirm.

      Martinez-Escobedo contends that the below-Guidelines sentence was

substantively unreasonable. The record reflects that the sentence is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Martinez-Escobedo’s contention that Nijhawan v. Holder, 129 S. Ct. 2294

(2009), overruled Almendarez-Torres v. United States, 523 U.S. 224 (1998), is

foreclosed by United States v. Valdovinos-Mendez, 641 F.3d 1031, 1035-36 (9th

Cir. 2011).

      AFFIRMED.




                                          2                                   11-50149